Exhibit FORM OF AGREEMENT TO BE ENTERED INTO BETWEEN CTM MEDIA HOLDINGS, INC. AND HOLDERS OF RESTRICTED SHARES OF IDT CORPORATION’ STOCK «FIRSTNAME» «LASTNAME» [ADDRESS] This Agreement confirms the grant of Restricted Stock to you effective as of «RESTRICTED_DATE» (the “Effective Date”), upon the terms and conditions described herein. 1.Grant of Restricted Stock.As owner of [NUMBER] restricted shares of IDT Corporation’s [CLASS] common stock, in connection with the spinoff (the “Spinoff”) of CTM Media Holdings, Inc. (the “Company”) from IDT Corporation (“IDT”), you will receive, [NUMBER] restricted shares of the Company’s [CLASS] common stock (the “Restricted Shares”), subject to the terms and conditions hereinafter set forth. This grant is a matter of separate inducement and is not in lieu of salary or other compensation for your services. 2.Closing.The transfer of the Restricted Shares shall occur on or around the distribution date of the Spinoff.Concurrently with the execution of this Agreement, the Company may issue one or more certificates representing the Restricted Shares (which shall be held by the Company pursuant to paragraph 6 until the applicable Restrictions (as defined in paragraph 3) have lapsed). 3.Restrictions.The Restricted Shares are being awarded to you subject to (i)the same transfer and forfeiture restrictions of your restricted shares of IDT [CLASS] common stock, and as set forth in this paragraph 3 (the “Restrictions”), which shall lapse after the expiration of the vesting periods described in paragraph 4, (ii)satisfaction of the tax withholding requirements set forth in paragraph 8, and (iii)compliance with the Company’s Insider Trading Policy. (a)Transfer.You may not directly or indirectly, by operation of law or otherwise, voluntarily or involuntarily, alienate, attach, sell, assign, pledge, encumber, charge or otherwise transfer any of the Restricted Shares still subject to Restrictions, except for such assignments as are allowed under Section11(b) of the CTM Media Holdings, Inc. 2009 Stock Option and Incentive Plan, as Amended and Restated (the “Plan”), provided that, in all cases, such transferee executes a written consent to be bound by the terms of this Agreement. (b)Forfeiture.Subject to exceptions as may be determined by the Compensation Committee of the Board of Directors of the Company, if your continuous employment or consulting relationship with the Company or any majority-owned subsidiary of the Company or IDT or any majority-owned subsidiary of IDT shall terminate for any reason, or if you cease for any reason to be a Non-Employee Director of the Company or any majority-owned subsidiary of the Company or IDT or any majority-owned subsidiary of IDT, then all Restricted Shares for which the Restrictions have not lapsed at such time shall be returned to or canceled by the Company, and shall be deemed to have been forfeited by you. Upon a forfeiture of your Restricted Shares, the Company will not be obligated to pay you any consideration whatsoever for the forfeited Restricted Shares. 1 4.Lapse of Restrictions. (a)The Restrictions shall lapse to the extent the Restricted Shares have become vested, as follows:«VESTING» (i)[NUMBER] Restricted Shares will vest on [DATE]; and (ii)[NUMBER] Restricted Shares will vest on [DATE]. (b)All of the Restricted Shares shall become vested and the Restrictions shall lapse with respect to any unvested Restricted Shares upon a Change in Control (as defined in the Plan). (c)To the extent the Restrictions shall have lapsed under this paragraph 4 with respect to any portion of the Restricted Shares, those shares (“Vested Shares”) will be free of the terms and conditions of this Agreement except those terms and conditions contained in paragraph 8; provided, however, that such Vested Shares shall remain subject to the terms and conditions of the Company’s Insider Trading Policy. 5.Adjustments.The terms “Restricted Shares” and “Vested Shares” shall include any shares or other securities that you receive or become entitled to receive as a result of your ownership of the original Restricted Shares. 6.Custody.Any certificates representing the Restricted Shares (other than Vested Shares) shall be deposited with the Company. The Company is hereby authorized to effectuate the transfer into its name of all certificates representing the Restricted Shares that are forfeited or otherwise transferred to the Company pursuant to either paragraph 3 or paragraph 8. 7.Voting and Other Rights. (a)Upon the registration of the Restricted Shares in your name, you shall have all of the rights and status as a stockholder of the Company with respect to the Restricted Shares, including the right to vote such shares and to receive dividends or other distributions thereon. All such rights and status as a stockholder of the Company with respect to the Restricted Shares shall terminate if the Restricted Shares are forfeited pursuant to either paragraph 3 or paragraph 8. (b)The grant of the Restricted Shares to you does not confer upon you any right to continue in the employ of the Company or IDT. 8.Withholding Taxes.The award or other transfer of the Restricted Shares, and the lapse of Restrictions on the Restricted Shares, shall be conditioned further on any applicable withholding taxes being paid by you. You hereby authorize the Company to sell, or otherwise take possession of via forfeiture by you or otherwise, such number of the Restricted Shares as the Company deems necessary to satisfy any of your withholding tax requirement. 2 9.Incorporation of Plan Provisions.Even though the Restricted Shares are not granted pursuant to the Plan, to the extent applicable, the terms and provisions of the Plan are incorporated herein as if the same were fully set forth herein.
